Citation Nr: 0023126	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected urticaria.

2.  Entitlement to an increased disability rating for 
service-connected urticaria, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a May 1995 decision the RO 
denied entitlement to an increased disability rating for 
urticaria.  In a May 1996 decision the RO denied entitlement 
to service connection for hearing loss, claimed as secondary 
to service-connected urticaria.

In November 1998 the Board remanded the case to the RO for 
additional development.

The Board notes that the issues of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability and entitlement to service 
connection for tinnitus were referred to the RO in the 
November 1998 remand.  As the record before the Board does 
not indicate these matters have been addressed by the RO, 
they are again referred to the RO for appropriate action.

The issue of entitlement to an increased disability rating 
for service-connected urticaria is addressed in a remand 
order at the end of this decision.



FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating his present bilateral hearing loss disability 
is related to active service or is proximately due to a 
service-connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim
Background

Service medical records include October 1962 induction 
examination audiological findings, converted to ISO units, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
10
5
0
15
30

The veteran's August 1964 separation examination reported 
audiological findings, converted to ISO units, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
20
-5
LEFT
25
20
20
15
-20

Service medical records are negative for complaint or 
treatment for hearing loss or acoustic trauma.

VA outpatient treatment records dated in February 1995 show 
the veteran complained of decreased hearing acuity.  The 
veteran reported he had been exposed to loud weapon fire 
during active service.  The diagnosis was bilateral mild to 
severe high frequency sensorineural hearing loss.  No opinion 
as to etiology was provided.

Records dated in March 1995 show the veteran provided a 
subjective history of service and recreational noise 
exposure.  The diagnosis was sensorineural hearing loss, 
probably secondary to noise exposure.

In May 1996 the veteran requested entitlement to service 
connection for hearing loss secondary to his service-
connected skin disability.  He stated that in 1965 he had 
been treated for scar tissue in the ears which he believed 
caused his hearing loss.

In his January 1997 substantive appeal the veteran, in 
essence, stated that he had hearing loss and constant ringing 
in his ears as a result of foreign objects he had inserted 
into the ears to relieve discomfort associated with his 
service-connected skin disorder.  He stated he had complained 
of hearing loss 30 years earlier at a service department 
hospital but was told the problem was not serious at that 
time.

At his personal hearing the veteran testified that he 
received a VA hearing evaluation in approximately 1967, 1968, 
or 1969 and was told he was deaf to certain tones and that 
the disorder would increase in severity as he aged.  
Transcript, pp. 5-6 (July 1997).  He stated his skin disorder 
had caused him to scratch his ears until they bled.  Tr., p. 
9.  The veteran's representative stated they also believed 
medication the veteran used to treat his service-connected 
skin disorder may have contributed to hearing loss.  Tr., p. 
10.  


On a VA authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
80
90
LEFT
25
35
50
70
90

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 86 percent in the left ear.  
The examiner noted the veteran reported military noise 
exposure during a brief infantry assignment with routine 
weapons training and civilian noise exposure from 
construction industry activities, hunting as a youth, and 
target shooting.  The veteran also reported he had used 
hearing protection while target shooting and that he believed 
his hearing loss had been caused by his service-connected 
skin disorder.  The diagnosis was bilateral moderately severe 
sensorineural hearing loss.  It was noted the contralateral 
acoustic reflexes were consistent with cochlear etiology.

In a November 1997 addendum to the August 1997 report the VA 
examiner stated that based upon the veteran's voluntary noise 
exposure history the presumed etiology of his bilateral 
sensorineural hearing loss was primarily civilian noise 
exposure with possible contributions from minimal military 
noise exposure.

On the VA authorized audiological evaluation in February 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
75
80
90
LEFT
35
40
55
70
90

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 86 percent in the left ear.  
The examiner noted the findings indicated mild to severe 
bilateral sensorineural hearing loss.

During VA examination in February 1999 the veteran reported a 
gradual hearing loss since he was in his 20's which he 
believed began because of bloody otorrhea related to 
scratching his ears with foreign objects.  The examiner noted 
the claims file had been reviewed.  An examination of the 
ears revealed external ears within normal limits, skin within 
the ear canal which appeared to be quite dry, and intact 
tympanic membranes with normal landmarks.  The diagnoses 
included bilateral moderate to severe sensorineural hearing 
loss with a pure tone audiometric threshold pattern 
consistent with noise induced hearing loss.  It was noted the 
veteran had a history of noise exposure in the military and 
in construction work.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1999).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the United States Court of Appeals for 
Veterans Claims (Court) has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).  Even if a veteran does not have a hearing loss 
disability for VA compensation purposes recorded during 
service, service connection may still be established if post-
service evidence satisfies the criteria of 38 C.F.R. § 3.385 
and the evidence links the present hearing loss to active 
service.  Id. at 158.  The threshold for normal hearing is 
0 to 20 decibels.  Id. at 157.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present hearing impairment is 
due to an injury or disease incurred, or aggravated, by 
active service.  There is no evidence of a sensorineural 
hearing loss manifest to a degree of 10 percent or more 
within one year of separation from active service, and no 
competent medical evidence demonstrating that the disorder is 
proximately due to a service-connected disability.

Although the February 1999 VA examiner provided a diagnosis 
of bilateral sensorineural hearing loss related to noise 
exposure and noted a history of service and post-service 
noise exposure, he did not indicate that the service-related 
noise exposure had caused the present hearing loss.  The 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The August 1997 VA examiner found the presumed etiology of 
the veteran's bilateral sensorineural hearing loss was 
primarily due to civilian noise exposure with only possible 
contributions from minimal military noise exposure.  The 
Board finds this statement too speculative to provide the 
requisite nexus to well ground this claim.  The Court has 
held that medical opinions stating only the possibility of 
medical causation are too general and inconclusive to well 
ground a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); but see Lee v. Brown, 10 Vet. App. 336, 339 (1997).

The only other evidence of a causal relationship to active 
service or to a service-connected disability is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for bilateral hearing loss.  See 38 U.S.C.A. 
§ 5107(a).

Although in May 1996 the veteran stated he had received 
treatment at a VA medical facility in 1965, reports from that 
facility dated in 1969 indicate records showing only that the 
veteran complained of an inability to sleep because of hives 
and that he refused hospital admission.  There is no evidence 
that additional records from that facility pertinent to this 
claim exist.  Therefore, the Board finds additional 
development is not required.  See McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  



ORDER

The claim for service connection bilateral hearing loss, to 
include as secondary to service-connected urticaria, is 
denied as not well grounded.


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is well-grounded under 38 U.S.C.A. § 5107(a).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

In November 1998 the Board remanded the case to the RO and, 
inter alia, instructed the RO to schedule the veteran for an 
examination by a dermatologist to assess the current nature, 
severity, and characteristics of his service-connected 
urticaria.  The examiner was requested to discuss the current 
manifestations of the disorder, state an opinion as to its 
repugnancy, assess any associated joint pain, headaches, 
difficulty breathing, or neurologic problems, determine if a 
psychiatric examination was necessary, discuss the history of 
the skin disorder, including the frequency and extent of any 
outbreaks, and provide an opinion as to the overall 
disability cause solely by the skin disorder.  Although the 
veteran received a VA dermatological examination in February 
1999, the Board finds the provided report does not adequately 
address the remand instructions or contain sufficient 
information for an adequate determination.  

The Court has held that where the remand orders of the Board 
or the Court are not complied with, the Board errs in failing 
to insure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, the case must be REMANDED to the RO 
for additional development.

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for another VA examination by a 
dermatologist in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
urticaria.  If possible, the examination 
should be scheduled when the veteran's 
skin disorder is most disabling.  Bowers 
v. Brown, 2 Vet. App. 675 (1992); Ardison 
v. Brown, 2 Vet. App. 405 (1994).  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner should discuss any and all 
manifestations of the veteran's current 
urticaria.  Specifically, the examiner is 
to determine whether, and to what extent, 
the disorder is manifested by 
exfoliation, exudation, itching, lesions, 
disfigurement, crusting, or systemic or 
nervous manifestations.  The examiner 
should also state an opinion as to its 
repugnancy.  Associated joint pain, 
headaches, difficulty breathing, or 
neurological problems, if any, should be 
assessed.  If the examiner finds that a 
VA psychiatric examination is necessary 
to determine the existence or absence of 
any nervous manifestations, then one 
should be accomplished.  A discussion of 
the history of the skin disorder, 
including the frequency and extent of any 
outbreaks, should be detailed.  The 
examiner also should specifically provide 
an opinion on the overall disability 
caused only by the veterans skin 
disorder.  The reasoning which forms the 
basis of the above opinions should be set 
forth.  All findings are to be recorded 
in a concise, legible manner and made 
part of the claims folder. 

2.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for the examination 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



